Exhibit 10.1 

 

Nxt-ID, Inc.

285 North Drive

Suite D

Melbourne, FL 32934

 

 

February 7, 2017

 

 

VIA ELECTRONIC MAIL – HIGHLY CONFIDENTIAL

 

[Holder]

 

Re:Letter Amendment – Senior B Preferred Stock

 

Gentlemen:

 

Reference is made to that certain Securities Purchase Agreement (the “SPA”)
dated as of July 25, 2016, by and among Nxt-ID, Inc. (the “Company”), [Investor]
(“Investor” or the “Holder”), and other investors, concerning, among other
things, the Company’s issuance and sale to Investor of the Company’s Series B
Preferred Stock (the “Series B Preferred”). Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the SPA. The Company,
Investor, and the other investors may be referred to as the “Parties.”

 

The Parties agree that registration of the Series B Preferred was delayed for
reasons beyond the control of the Company. The Company has, in keeping with the
Certificate of Designation for the Series B Preferred, paid liquidated damages
in respect of the delay.

 

In order to enable Holder and the other investors to receive missed amortization
payments, the Company and Investor agree that in consideration for the
accelerated issuance of shares underlying the missed amortization payments from
November 2016, December 2016, and January 2017, which missed amortization
payments total six (6) in the aggregate (the “Missed Amortization Payments”),
which Missed Amortization Payments may be accelerated in any amount requested by
the Holder, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Holder hereby
agree as follows:

 

From the date of this Agreement until the Holder no longer holds Common Stock
underlying the Series B Preferred, the Holder shall trade no more than 6.5% of
the daily volume on any Trading Day of the Common Stock.

 

[Signature pages follow]

 



  

 

 

 

Kindly confirm your agreement with the above by signing in the space indicated
below and by PDFing a partially executed copy of this letter to the undersigned,
and which may be executed in identical counterparts, each of which shall be
deemed an original but all of which shall constitute one and the same agreement.

 





  Very truly yours,       NXT-ID, INC.       By:      Name: Gino M. Pereira
Title: Chief Executive Officer

 



 

CONSENTED AND AGREED TO BY:

 

 

[HOLDER]

 

 

By:       Name:     Title:  





 

 

 

  



 

 

 

 

